Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 1 of 15 PageID #: 732




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


BURTON KENNETH LANDMAN,                            4:18-CV-04175-KES

                        Plaintiff,

            vs.                              ORDER DENYING PLAINTIFF’S
                                             MISCELLEANEOUS MOTIONS
DENNIS KAEMINGK, in his individual
and official capacity, ROBERT
DOOLEY, in his individual and official
capacity, BRENT FLUKE, in his
individual and official capacity, ALEX
REYES, in his individual and official
capacity, KARISSA LIVINGSTON, in her
individual and official capacity, and
JANE/JOHN DOE STAFF WORKING IN
MDSP MAILROOM ON/AFTER
5/1/2018, in their individual and
official capacities,

                        Defendants.


      Plaintiff, Burton Kenneth Landman, is an inmate at Mike Durfee State

Prison (MDSP). Landman filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Docket 1. This court screened Landman’s complaint under 28 U.S.C.

§ 1915A and directed service in part and dismissed in part. Docket 18. 1




1Landman’s “First Amendment free speech claim, access to the courts claim,
procedural and substantive due process claims, [Americans with Disabilities
Act (ADA)] claims, § 1983 retaliation claim, and state-law negligence claim”
survived screening, while all of his other claims were dismissed. Docket 18 at
27.
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 2 of 15 PageID #: 733




      Defendants answered the complaint on December 30, 2019. Docket 34.

On January 30, 2020, Landman moved the court to clarify the screening order,

for appointment of counsel, and for leave to amend his complaint after the

court has ruled on his “motion to clarify[.]” Docket 36. He also moves to strike

the denials and affirmative defenses set forth in defendants’ answer. Docket 37.

I.    Motion to Amend/Motion to Clarify

      In his unopposed motion (Docket 36), Landman claims that this court

failed to acknowledge his section 504 Rehabilitation Act claims and that his

South Dakota Human Rights Act (SDHRA) claim, Equal Protection claim,

Eighth Amendment claim, and state-law tort claims should not have been

dismissed. Docket 36 at 2-13. He asserts that he is not asking to amend his

complaint but would like the court to clarify why his claims were dismissed. Id.

After review of the motion, this court liberally construes the pleading in

Landman’s favor and believes that Landman is trying to amend claims that

were dismissed in this court’s screening order because he alleges different facts

and legal arguments.

      Federal Rule of Civil Procedure 15 governs amendments of pleadings. See

Fed. R. Civ. P. 15. Under the rule, a party may amend a pleading once as a

matter of right within 21 days after serving the pleading. Fed. R. Civ. P.

15(a)(1). Thereafter, the party may amend only with the written consent of the

opposing party or the court’s permission. Fed. R. Civ. P. 15(a)(2). “The court

should freely give leave [to amend] when justice so requires.” Id. Even under

this generous standard, a court may deny a request to amend for “ ‘compelling
                                           2
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 3 of 15 PageID #: 734




reasons such as undue delay, bad faith, or dilatory motive, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the

non-moving party, or futility of the amendment.’ ” Sherman v. Winco Fireworks,

Inc., 532 F.3d 709, 715 (8th Cir. 2008) (quoting Moses.com Sec., Inc. v.

Comprehensive Software Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005)).

      “A liberal amendment policy, however, is in no way an absolute right to

amend. Where an amendment would likely result in the burdens of additional

discovery and delay to the proceedings, a court usually does not abuse its

discretion in denying leave to amend.” Popp Telcom v. Am. Sharecom, Inc., 210

F.3d 928, 943 (8th Cir. 2000) (internal citation omitted). “When late tendered

amendments involve new theories of recovery and impose additional discovery

requirements, appellate courts are less likely to hold a district court abused its

discretion.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

Further, a “[d]enial of a motion for leave to amend on the basis of futility means

the district court has reached the legal conclusion that the amended complaint

could not withstand a motion to dismiss under Rule 12(b)(6).” Moody v. Vozel,

771 F.3d 1093, 1095 (8th Cir. 2014) (internal quotation omitted). Under Rule

12(b)(6), a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The court will now address each claim Landman asked the court to clarify.

      A.     Section 504 of the Rehabilitation Act

      Landman claims that this court failed to acknowledge his Section 504 of

the Rehabilitation Act claim when it addressed his ADA claims in its screening
                                             3
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 4 of 15 PageID #: 735




order. Docket 36 at 2. The Rehabilitation Act states that “no qualified

individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. “The Rehabilitation Act does not authorize individual liability.”

Brotherton v. Hill, 2013 WL 122698, at *1 (E.D. Ark. Jan. 9, 2013) (citing

Damron v. N.D. Comm’r of Corr., 299 F. Supp. 2d 960, 979 (D.N.D. 2004)).

Because the Rehabilitation Act does not authorize individual liability and

Landman’s defendants are all individuals, allowing him to amend his complaint

to add Section 504 Rehabilitation Act claims would be futile. Therefore, the

motion to amend the Section 504 Rehabilitation Act claim is denied.

      B.    SDHRA Claim

      Landman argues that he meant to cite to the statute more generally and

not just to the employment section in his complaint. Docket 36 at 3. He now

seeks to amend his complaint and alleges that defendants have violated SDCL

§ 20-13-24. Id. at 4. Section 20-13-24 covers public services and unfair or

discriminatory practices:

      It is an unfair or discriminatory practice for any person engaged in
      the provision of public services, by reason of . . . disability . . . to
      fail or refuse to provide to any person access to the use of and
      benefit thereof, or to provide adverse or unequal treatment to any
      person in connection therewith.

SDCL § 20-13-24. Landman claims that defendants have not made a good faith

effort to accommodate him as an individual with a disability. Docket 36 at 4. A

person who claims to be “aggrieved by a discriminatory or unfair practice may
                                            4
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 5 of 15 PageID #: 736




file with the Division of Human Rights . . . . The charge shall set forth the facts

upon which it is based, and shall contain any other information required by

the division.” SDCL § 20-13-29.

      The South Dakota Supreme Court has interpreted “the word ‘may’ in

[SDCL § 20-13-29] to mean that administrative exhaustion with the Division is

required with all claims that fall within its jurisdiction.” O’Brien v. W. Dakota

Tech. Inst., 670 N.W.2d 924, 928 (S.D. 2003) (citing Montgomery v. Big Thunder

Gold Mine, Inc., 531 N.W.2d 577, 579 (S.D. 1995)). “Any charging party or

respondent claiming to be aggrieved by a final order of the Commission of

Human Rights, . . . may obtain judicial review thereof under chapter 1-26.”

SDCL § 20-13-47. Under the South Dakota Administrative Procedures Act

(chapter 1-26), “[f]ailure to exhaust administrative remedies where required is a

jurisdictional defect.” S.D. Bd. of Regents v. Heege, 428 N.W.2d 535, 539 (S.D.

1988).

      Landman asserts that “he was only required to exhaust his disability

related ‘administrative remedies’ under the SDHRA via prison [South Dakota

Department/agency] level and not required to exhaust administratively within

the state beyond DOC exhaustion.” Docket 36 at 5 (alteration in original).

Landman claims that his “SDHRA claims are so intertwined with his ADA Title

II claims and § 504 RA claims that the Supremacy Clause absolutely excuses

him from exhausting beyond prison grievance requirements on disability-

related issues.” Id.



                                            5
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 6 of 15 PageID #: 737




      The Supremacy Clause of the United States Constitution preempts state

law and state constitutional law that conflicts with federal law. U.S. Const. art.

VI, cl. 2. State law is “ ‘pre-empted to the extent it actually conflicts with

federal law, that is, when it is impossible to comply with both state and federal

law, or where the state law stands as an obstacle to the accomplishment of the

full purposes and objectives of Congress.’ ” S.D. Min. Ass’n, Inc. v. Lawrence

Cty., 155 F.3d 1005, 1009 (8th Cir. 1998) (quoting Cal. Coastal Comm’n v.

Granite Rock Co., 480 U.S. 572, 581 (1987)).

      In South Dakota Farm Bureau v. Hazeltine, this court held that an

amendment of the South Dakota Constitution was in violation of the

Supremacy Clause because there was no way for the plaintiffs to follow the

amendment without violating the ADA. 202 F. Supp. 2d 1020, 1042-43 (D.S.D.

2002). Here, Landman argues that he does not have to exhaust his SDHRA

claims because they are “intertwined” with his section 504 Rehabilitation Act

and ADA claims. Docket 36 at 5. But Landman has not alleged facts to show

that the exhaustion requirements for the SDHRA are in direct conflict with or

frustrate the federal statutes.

      Next, Landman argues that he is excused from exhausting administrative

remedies (before the Commission of Human Rights) because he falls into three

(of five) exceptions set forth in Heege. Id. Landman claims the exceptions 2, 3,

and 5 apply to him. Id. Heege established that under exception 2, “[e]xhaustion

is not required where the agency fails to act.” Heege, 428 N.W.2d at 539 (citing

Weltz v. Bd. of Educ. of Scotland, 329 N.W.2d 131, 132 n.1 (S.D. 1983) (holding
                                             6
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 7 of 15 PageID #: 738




that because the school board failed to notify the plaintiff that her contract was

not going to be renewed, there was no decision for the plaintiff to appeal,

making exhaustion unnecessary)). Here, Landman claims that the South

Dakota Attorney General’s office did not respond to his “Notice of Claim” on

October 26, 2018. Docket 36 at 5. Under SDCL § 20-13-29, the claim must be

filed with the Division of Human Rights. Because Landman did not file his

claim with the Division of Human Rights, he has not shown that the Division of

Human Rights failed to act and therefore exception 2 does not apply.

      Exception 3 states that “[e]xhaustion is not required where the agency

does not have jurisdiction over the subject matter or parties.” Heege, 428

N.W.2d at 539 (citing Johnson v. Kolman, 412 N.W.2d 109, 112 (S.D. 1987)).

Landman asserts that the Supremacy Clause strips the agency from having

jurisdiction over subject matter and parties. Docket 36 at 5. The court

previously found in this opinion that Landman’s Supremacy Clause claim is

without merit.

      Exception 5 states that “[e]xhaustion is not required in extraordinary

circumstances where a party faces impending irreparable harm of a protected

right and the agency cannot grant adequate or timely relief.” Heege, 428

N.W.2d at 539 (citing Mordhorst v. Egert, 223 N.W.2d 501, 531-32 (S.D. 1974)).

Landman claims that the mail policy has created violations of the Due Process

Clause and of his right to access the courts. Docket 36 at 5. Landman has not

alleged facts that support that the Division of Human Rights could not have

granted adequate or timely relief and that his harm is irreparable. The court
                                           7
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 8 of 15 PageID #: 739




finds that the proposed amendment to Landman’s SDHRA claim is futile

because he has not exhausted his remedies before the South Dakota Human

Rights Commission, and he has not shown that he falls under the exhaustion

exceptions. Therefore, his motion to amend his SDHRA claim is denied.

      C.      Equal Protection

      Landman seeks to amend his Equal Protection claim and asserts that his

claim should have been construed as a “class of one” claim. Id. at 6. Landman

claims that other inmates similarly situated to him were allowed to proceed

with their ADA claims, but because he self-crafted his ADA forms, his were

denied. Id.

      A “class of one” Equal Protection claim was recognized by the United

States Supreme Court in Village of Willowbrook v. Olech, 528 U.S. 562 (2000).

The Eighth Circuit has applied the “class of one” analysis to a prison setting.

Nolan v. Thompson, 521 F.3d 983, 989-90 (8th Cir. 2008). In Nolan, because

the plaintiff had not alleged he was a member of a protected class or that his

fundamental rights had been violated, the court found he had to show that “the

Board systematically and ‘intentionally treated [him] differently from others

similarly situated and that there is no rational basis for the difference in

treatment.’ ” Id. at 989 (quoting Olech, 528 U.S. at 564). The plaintiff had to “

‘provide a specific and detailed account of the nature of the preferred treatment

of the favored class,’ especially [because] the state actors exercise broad

discretion to balance a number of legitimate considerations.” Id. at 990

(quoting Jennings v. City of Stillwater, 383 F.3d 1199, 1214-15 (10th Cir.
                                            8
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 9 of 15 PageID #: 740




2004)). The court found that the plaintiff did not demonstrate that the parole

board “intentionally discriminated against him or even denied him parole on an

irrational basis” because the board provide legitimate reasons for denying

parole and the record lacked “sufficient evidence about Nolan’s own parole file

to enable meaningful comparison between him and those he claims are

similarly situated.” Id. (providing the court with a spreadsheet with over twenty

different names, that indicated inmates’ races, offense names, sentence lengths

and more, was insufficient to compare the plaintiff with other inmates).

      Here, Landman only alleges that he was similarly situated to disabled

inmates who were treated differently than him because inmates who were

disabled and who turned in the actual ADA request form were allowed to

proceed and he was not allowed to proceed because he made his own ADA

form. Docket 36 at 6. Landman’s complaint alleged that he asked for the ADA

form on June 19, 2018, and on June 24, 2018, he had not received the

requested form and he then proceeded to make his own form that was later

denied. Docket 1 ¶¶ 45-46. Landman has not pleaded sufficient facts to

proceed with a class of one Equal Protection claim because he has not pleaded

facts that demonstrate defendants “intentionally discriminated against him”

and has not alleged detailed facts so this court could meaningfully compare

him to the other inmates he claims are similarly situated to him. Nolan, 521

F.3d at 990. Landman has offered significantly less facts than in Nolan to allege

that defendants have discriminated against him and treated him differently

than similarly situated defendants. Thus, his proposed amendment to his
                                           9
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 10 of 15 PageID #: 741




Equal Protection claim as a class of one is futile. The motion to amend this

claim is denied.

      D.     Eighth Amendment

      Landman seeks to amend his Eighth Amendment claim that was

dismissed in this court’s screening order (Docket 18). Docket 36 at 7. 2 Now,

Landman claims that the officials should have “reasonably known” that he was

an individual with a disability and was not receiving access to his disability

related programs. Id. at 7-9.

      To sufficiently allege that the conditions of confinement violate the

Eighth Amendment, Landman must assert that the alleged deprivation resulted

“in the denial of the minimal civilized measure of life’s necessities” and that

prison officials were deliberately indifferent to “an excessive risk to inmate

health or safety.” Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994) (internal

quotation omitted); see also Dalrymple v. Dooley, No. 4:12-CV-04098-KES,

2014 WL 4987596, at *5 (D.S.D. Oct. 6, 2014). First, under the objective

component, an inmate must show that a condition of confinement “pose[s] an

unreasonable risk of serious damage to his future health” or safety. Helling v.

McKinney, 509 U.S. 25, 35 (1993). The Supreme Court has listed “food,

clothing, shelter, medical care and reasonable safety” as minimal civilized

measures. DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200


2In this court’s screening order, the court dismissed Landman’s Eighth
Amendment claim because “Landman ha[d] not alleged that any of the
defendants knew of his service-related medical issues or that rejecting his VA
mail would cause an excessive risk to his health.” Docket 18 at 21.
                                           10
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 11 of 15 PageID #: 742




(1989). Second, under the subjective component, the inmate must show that

the defendant prison officials “acted with a sufficiently culpable state of mind”

in relation to the prison condition. Hudson v. McMillian, 503 U.S. 1, 20 (1992)

(Thomas, J. dissenting). A “ ‘should-have-known’ standard [] is not sufficient to

support a finding of deliberate indifference.” Spruce v. Sargent, 149 F.3d 783,

786 (8th Cir. 1998) (citing Farmer, 511 U.S. at 837). A prisoner need not show

that the prison official acted with “the very purpose of causing harm or with

knowledge that harm [would] result.” Farmer, 511 U.S. at 835. A prisoner need

only show that the prison official knew of and disregarded “an excessive risk to

inmate health or safety[.]” Id. at 837.

      Landman argues that “ ‘reasonable’ prison officials understand they take

their inmate charges ‘as they are’ with respect to illness or disability . . .

making their charges potential ‘egg shell’ victims/claimants. Such ‘reasonable’

prison official would be aware their disabled charges are being treated by DOC

medical.” Docket 36 at 7. Landman claims that the

      the Eighth Amendment was implicated only after prison officials
      KNOWINGLY cut-off his access to disability-related programs,
      services and activities LAWFULLY available to him as a disabled
      service-connected veteran: by and through sweeping and drastic
      changes to its mail policy, its implementation; and worse, despite
      Landman’s post-injury notice (IRR/ARR grievance), where officials’
      defended their policy and conduct and promised to continue this
      unabated.

Id. at 9. Landman asserts that in his claim for administrative remedies he

wrote that the mail policy has “taken a toll on his well-being” and again told

Kaemingk that “this all had really taken a toll” on him. Docket 1 ¶ 51.

                                             11
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 12 of 15 PageID #: 743




Landman merely asserts that “ ‘reasonable’ prison officials understand they

take their inmate charges ‘as they are’ . . . . Such ‘reasonable’ prison official

would be aware their disabled charges are treated by DOC medical.” Docket 37

at 7. A “reasonable prison official” standard that Landman alleges here does

not rise to the level of subjective deliberate indifference that is required to

establish a claim under the Eighth Amendment. See Spruce, 149 F.3d at 786;

Farmer, 511 U.S. at 837. Landman has not pleaded sufficient facts to support

that each individual defendant knew that the mail policy was affecting his

health and disregarded “an excessive risk to inmate health and safety.” Farmer,

511 U.S. at 837. He only asserts that defendants knew they were cutting off his

access to disability programs. Thus, this court finds that Landman’s motion to

amend his Eighth Amendment claim would be futile. The motion to amend this

claim is denied.

      E.     State-Law Tort Claims

      This court dismissed most of Landman’s state-law tort claims—the only

claim to survive § 1915A review was his state-law negligence claim. Docket 18

at 27. Landman now asks the court to clarify why his other claims were

dismissed and argues that his complaint was “clothed with the germane facts

relevant to each tort.” Docket 36 at 13.

      Landman alleged that defendants violated state tort law by “acting with

negligence, presumed malice, gross negligence, and that they tortuously

interfered with a contractual relationship.” Docket 18 at 22 (citing Docket 1

¶¶ 110-13). This court found that Landman merely recited the elements of the
                                            12
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 13 of 15 PageID #: 744




state-law tort claims and failed to allege sufficient facts to show that

defendants “willfully and wantonly proceeded with the manila envelope policy,

even though they were consciously aware Landman would suffer injuries.” Id.

(citing Fischer v. City of Sioux Falls, 919 N.W.2d 211, 215 (S.D. 2018)). Because

Landman does not allege different facts in his motion to amend that would

support his state-law claims, the motion to amend is denied as futile.

II.   Motions for Appointment of Counsel

      Landman moves for appointment of counsel. Docket 36 at 13; Docket 52.

“A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998). Under 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to

represent any person unable to afford counsel.” “[T]he appointment of counsel

should be given serious consideration by the district court if the plaintiff has

not alleged a frivolous or malicious claim.” Nelson v. Redfield Lithograph

Printing, 728 F.2d 1003, 1005 (8th Cir. 1984).

      When determining whether to appoint counsel to a pro se litigant, the

court will look at the factual and legal complexity of the claims. The Eighth

Circuit considers: “the factual complexity of the case, the ability of the indigent

to investigate the facts, the existence of conflicting testimony, the ability of the

indigent to present his claim and the complexity of the legal issues.” Abdullah

v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991) (citing Johnson v. Williams, 788

F.2d 1319, 1322-23 (8th Cir. 1986) (holding that the district court erred when

it denied the plaintiff’s motion for counsel solely because the plaintiff did not
                                            13
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 14 of 15 PageID #: 745




raise factually complex issues)). Landman’s claims do not appear to be

factually or legally complex. Docket 9. Because this court believes Landman

can adequately present his claims at this time, his motions for appointment of

counsel are denied.

III.   Motion to Strike

       Landman moves to strike the denials and affirmative defenses that

defendants pleaded in their answer and cites to Federal Rule of Civil Procedure

12(e). Docket 37. He argues that the defendants’ answer is full of “boiler-plated,

conclusory, unspecific, gen[e]ric, unsupported, and blanket denials and

defenses.” Id. ¶ 1. Landman claims “he cannot reasonably respond to

[d]efendants’ blanket denials and defenses. . . .” Id. ¶ 7. Landman believes that

the answer does not meet the requirements set forth in Twombly and Iqbal. Id.

at ¶ 11.

       A reply to an answer is only necessary if the court orders one. See Fed.

R. Civ. P. 7(a)(7) (stating that “if the court orders one, a reply to an answer” is

allowed). Because this court has not ordered that Landman reply to

defendants’ answer, his motion to strike is denied.

IV.    Motion to Stay

       Landman moves to stay proceedings while his motions for screening

clarification (Docket 36) and motion to strike (Docket 37) are pending. Docket

51. Because this order has denied both motions, his motion to stay

proceedings (Docket 51) is denied.


                                            14
Case 4:18-cv-04175-KES Document 55 Filed 07/02/20 Page 15 of 15 PageID #: 746




                               CONCLUSION

     Thus, it is ORDERED:

  1. That Landman’s motions to clarify, to amend, and for appointment of

     counsel (Dockets 36, 52) are denied.

  2. That Landman’s motion to strike (Docket 37) is denied.

  3. That Landman’s motion to stay (Docket 51) is denied.

  Dated July 2, 2020.

                                   BY THE COURT:


                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                        15
